Citation Nr: 0803255	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  07-19 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for pes planus; and if 
so, whether entitlement to service connection for pes planus 
is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which reopened the service connection claim 
for pes planus and denied it on the merits.  

A travel Board hearing was held in December 2007 in St. 
Petersburg, Florida, before the undersigned Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.  At the hearing, 
a motion was filed to advance this case on the docket due to 
the veteran's age.  The Board granted the motion in January 
2008, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  A Board decision dated in January 1949 denied service 
connection for pes planus.

2.  The evidence received since the January 1949 Board 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for pes planus, inasmuch as it establishes a current 
diagnosis of pes planus.

3.  The veteran was found to have pes planus on his official 
service entrance medical examination, and thus, he had pes 
planus that preexisted his entrance into active service.

4.  The evidence does not establish that preexisting pes 
planus was aggravated in service or chronically increased in 
severity as a result of service.
CONCLUSIONS OF LAW

1.  The January 1949 decision, which denied entitlement to 
service connection for pes planus, is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  The evidence received subsequent to the January 1949 
Board decision is new and material, and the claim for service 
connection for pes planus is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Bilateral pes planus was not aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for pes planus, the RO has a duty inform the 
veteran of the basis for the prior denial and the evidence 
needed to reopen his claim.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The law specifically provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the decision below, the Board has reopened the veteran's 
claim for service connection for pes planus, and therefore, 
regardless of whether the requirements have been met in this 
case, no harm or prejudice to the appellant has resulted.  
Therefore, the Board concludes that the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

With respect to the merits of the veteran's claim for service 
connection for flat feet, the RO did provide the appellant 
with VCAA notice in April 2006, prior to the initial decision 
on the claim in July 2006.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the April 2006 letter stated that the evidence 
must show that that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  

In addition, the RO notified the veteran in the 2006 letter 
about the information and evidence that VA will seek to 
provide.  In particular, the April 2006 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also notified the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2006 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the April 2006 letter 
indicated that it was still the veteran's responsibility to 
support his claim with appropriate evidence.

To the extent that the notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In this regard, the RO has informed the appellant 
in the rating decision and SOC of the reasons for the denial 
of his claim and, in so doing, informed him of the evidence 
that was needed to substantiate that claim.  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

Further, through his statements and testimony, the veteran 
demonstrated his understanding of what was necessary to 
substantiate his claim, i.e., any notice defect was cured by 
the veteran's actual knowledge.  See Sanders v. Nicholson, 
487 F.3d. 881 (Fed. Cir. 2007; see also Simmons v. Nicholson, 
487 F.3d 892 (Fed. Cir. 2007).  In any event, the Board finds 
that a reasonable person could be expected to understand from 
the notice what was needed to substantiate his claim and thus 
the essential fairness of the adjudication was not 
frustrated.  Id.  As such, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).
Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for pes planus, 
as well as notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal in letters issued to him in April 2006 
and September 2007.  Therefore, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Moreover, herein the Board concludes below that 
the veteran is not entitled to service connection for pes 
planus.  Thus, any question as to the appropriate disability 
rating or effective date to be assigned is rendered moot. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  In addition, he presented testimony at a 
travel Board hearing held in December 2007.

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003); Charles 
v. Principi, 16 Vet. App. 370 (2002).  In the present case, 
there is no competent evidence which indicates that pes 
planus documented prior to service was aggravated in service 
or chronically increased in severity due to service.  
Therefore, an examination or medical opinion is not 
warranted.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

The service medical records show that the veteran underwent 
an induction examination in October 1942 which showed 2nd 
degree pes planus, non-disabling.  It appears that during 
service the veteran was treated for chronic, severe, 
infectious phlebitis of the left leg, possibly due to a 
severe illness (typhoid or malaria) in 1938, due to which he 
was ultimately discharged for medical reasons/lack of 
fitness.  There was no record of any complaints or treatment 
related to pes planus in service.  The discharge examination 
report dated in September 1943 shows that 3rd degree 
symptomatic pes planus was noted.

The veteran filed an original service connection claim for 
pes planus in May 1947.  

A VA examination was conducted in June 1947.  The veteran 
complained that he noticed foot pain following marching in 
service.  Examination of the feet revealed slight swelling 
and no limitation of the motion of the ankles.  Second degree 
weak foot, bilaterally, symptomatic, was diagnosed.

In a July 1947 rating decision, service connection for pes 
planus was denied.  The veteran was notified of that decision 
in July 1947 and did not appeal it.

Of record is a private medical entry dated in July 1947 
reflecting that the veteran complained of painful feet, 
getting worse.  Examination revealed bilateral pes planus 
with pronantion.  An impression of congenital weak feet was 
made. 

A VA examination was conducted in March 1948 at which time 
the veteran complained of chronic left leg pain, but foot 
problems were not complained of or clinically evaluated.

The service connection claim for pes planus was denied in a 
Board decision issued in January 1949.  

In March 2006, the veteran filed to reopen his service 
connection claim for pes planus, claiming that the condition 
was aggravated during his period of service.

VA medical records reflect that the veteran was seen by 
podiatry in March 2006, at which time he complained of foot 
pain since World War II.  An assessment of bilateral pes 
planus was made.  The veteran was seen for a podiatry 
consultation in June 2006 at which time impressions of foot 
pain, flat foot, venous insufficiency, post phlebitic 
symptoms and neuropathy, were made.  

The veteran presented testimony at a hearing held in December 
2007.  The veteran testified that he had not experienced foot 
problems prior to service.  He stated that his foot problems 
began after a 5 mile walk during service and indicated that 
he was hospitalized for 3 days for leg and foot problems for 
which he was ultimately discharged.  .  The veteran testified 
that no doctor had ever identified the cause or reason for 
his foot problems.  At the hearing, the veteran provided 
additional evidence accompanied by a waiver which included 
evidence of foot inserts issued to him sometime during the 
1940's and private medical records dated in 2007 showing 
treatment for pes planus, hallux limitus bilateral, and 
metatarsalgia 

Legal Analysis

The veteran maintains that bilateral pes planus shown upon 
his enlistment into service was aggravated by marching and 
physical training in service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111. 

To rebut the presumption of sound condition under section 
1111 for conditions not noted at entrance to service, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  Clear and unmistakable evidence is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 
258 (1999) (noting that "clear and convincing" burden of 
proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than clear and 
unmistakable evidence).  It is an "onerous" evidentiary 
standard, requiring that the no-aggravation result be 
"undebatable."  Cotant v. West, 17 Vet. App. 116, 131 
(2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) 
(citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and 
Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, 
C.J., concurring in part and dissenting in part).  

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 
(Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service connected benefits because it has 
been shown that his disability pre-existed service and was 
not aggravated in service.  See Wagner, 370 F.3d at 1094- 
1096.  In such cases, where the presumption of sound 
condition at entrance to service cannot be rebutted, the 
assumption of the fact for which the presumption stands -- 
that is, that the veteran was in sound condition at entry to 
service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case. 

Rather, where the government fails to rebut the presumption 
of soundness under section 1111, the veteran's claim must be 
considered one for service incurrence or direct service 
connection.  See Wagner, 370 F.3d at 1094-1096 (indicating 
that, in cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection 
based on aggravation are converted into claims for service 
connection based on service incurrence).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, will 
not be considered service connected unless the disease or 
injury is otherwise aggravated by service.  38 C.F.R. § 
3.306(b)(1).  Temporary or intermittent flare-ups of symptoms 
of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

The Board observes that the veteran's claim for service 
connection for pes planus was previously considered and 
denied in a final Board decision dated in January 1949.  The 
Board's decision is final as to the evidence then of record, 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.

In March 2006, the veteran requested that his claim for 
service connection for pes planus be reopened.  The July 2006 
rating decision currently on appeal appears to have 
subsequently reopened the claim for service connection for 
pes planus and adjudicated the claim and denied the claim on 
a de novo basis.  As will be explained below, the Board 
believes that the RO's adjudication regarding reopening the 
veteran's claim for service connection for pes planus is 
ultimately correct.  However, regardless of what the RO has 
done in cases such as this, "the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b).  

Therefore, the Board is required by statute to review whether 
new and material evidence has been submitted to reopen the 
claim.  Thus, the Board has recharacterized the issue on 
appeal as whether the appellant has submitted new and 
material evidence to reopen the previously denied claim for 
service connection for pes planus and if so, whether service 
connection is warranted.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As noted above, the January 1949 Board decision denied the 
veteran's claim for service connection for pes planus.  In 
that decision, the Board observed that the veteran's 
bilateral foot disorder existed prior to his period of 
service and noted that there was no evidence that the 
disorder had permanently worsened as a result of his military 
service.  As such, the Board determined that the veteran's 
preexisting bilateral foot disorder was not aggravated by 
service and the claim was denied.  

The evidence associated with the claims file subsequent to 
the January 1949 rating decision includes VA medical records 
dated in 2006, as well as the veteran's own assertions and 
hearing testimony presented in 2007.  The Board has 
thoroughly reviewed the evidence associated with the claims 
file subsequent to the January 1949 Board decision and finds 
that this evidence constitutes new and material evidence 
which is sufficient to reopen the previously denied claim for 
service connection for pes planus.  This evidence is 
certainly new, in that it was not previously of record.  The 
Board also finds the 2006 VA medical records to be material 
in that they relate to an unestablished fact necessary to 
substantiate the veteran's claim.  Specifically, a record 
dated in March 2006 establishes a current diagnosis of pes 
planus.  Therefore, the Board finds that new and material 
evidence has been presented to reopen the veteran's 
previously denied claim for service connection for pes 
planus.

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of this claim 
in this decision.  As discussed above, VA has already met all 
notice and assistance obligations to the appellant.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for pes planus.  
At the outset, the Board notes that the presumption of 
soundness does not apply in this case, as the veteran was 
noted to have pes planus at the time of his enlistment 
examination in October 1942.  Therefore, the Board finds that 
the veteran had preexisting pes planus prior to his entrance 
to military service.  As such, the Board notes that the 
concerns addressed by the General Counsel's opinion regarding 
whether the presumption of soundness can be rebutted are not 
present in this case and that the Board's adjudication of 
this claim for service connection may proceed based on 
aggravation.

Having determined that the veteran had preexisting pes 
planus, the Board must then determine whether there had been 
any worsening of the disability during service, and if so, 
whether this worsening constitutes an increase in disability.  

There is no competent evidence that the bilateral pes planus 
increased in severity during the veteran's brief period of 
service, extending for just over 7 months.  Pes planus was 
noted on both the enlistment and separation examination 
reports; while pes planus was described as symptomatic on the 
separation examination report, it was not described as either 
symptomatic or asymptomatic on enlistment and therefore, this 
fact in and of itself, is not indicative of aggravation.  The 
service medical records do not reflect any complaints or 
treatment for the bilateral pes planus, but the veteran 
maintains that he was hospitalized during service for both 
foot and leg problems.  While the service medical records 
indicate that the veteran received treatment during service 
for his left leg symptomatology, for which he was ultimately 
discharged, there was no indication of any bilateral foot 
involvement or treatment for a bilateral pes planus in 
service.  

In June 1947, the veteran complained on VA examination that 
he noticed foot pain following marching in service.  However, 
pes planus was not even diagnosed at that time.  Second 
degree weak foot, bilaterally, symptomatic, was diagnosed.  
The record also contains a private medical entry dated in 
July 1947 reflecting that the veteran complained of painful 
feet, getting worse.  Pes planus was noted and an impression 
of congenital weak feet was made.  There is no indication of 
aggravation of pes planus based on the information contained 
in those records.

Thereafter in is not until March 2006, almost 60 years later 
that the veteran was seen for evaluation of foot pain 
resulting in a diagnosis of pes planus.  The Board observes 
that the veteran filed to reopen his pes planus claim in 
March 2006.  However, the medical records dated in 2006 and 
2007 which document treatment for pes planus do not provide 
evidence of the degree of severity of the bilateral pes 
planus during the veteran's period of service, and do not in 
any was establish or even suggest aggravation of that 
condition as a result of service; these records merely 
establish that the disability continues to exist 60 years 
after service.  The private medical records of 2007 note that 
the veteran complained that he had experienced foot problems 
since service.

After 1947, other than the VA and private medical records 
dated in 2006 and 2007, more than 60 years after the 
veteran's discharge, the post-service medical records are 
completely silent as to complaint or treatment for bilateral 
pes planus.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held in Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) that the lack 
of contemporaneous medical records does not, in and of 
itself, render lay testimony not credible.  Id.  The Federal 
Circuit noted, however, that in its role as a finder of fact, 
the Board may weigh the absence of contemporaneous records in 
accessing the credibility of lay evidence.  Further, in 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the Federal 
Circuit held that evidence of a prolonged period without 
medical complaint may be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after service, as evidence of whether a preexisting 
condition was aggravated by service.  Id. at 1333.

The Board thus finds that the veteran's report of a 
continuity of pes planus symptoms since service, in the 
absence of complaint or treatment for foot problems for many 
years, is not credible.  Further, there is no competent 
medical evidence showing that his pes planus was aggravated 
during service.  Although he was treated for pes planus in 
1947, temporary or intermittent flare-ups during service of a 
preexisting disability are not considered aggravation of the 
disability unless the underlying condition, as contrasted to 
the symptoms, is worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); see also Verdon v. Brown, 8 Vet. App. 
529, 536-7 (1996).  A single record of treatment in the 
context of a service separation examination which included 
essentially the same findings as were noted on the enlistment 
examination report, and the passage of decades with no 
mention of the disability in medical records, does not 
reflect a worsening of the underlying condition occurred in 
service.  In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim and thus 
service connection for bilateral pes planus is not warranted.

Therefore, based on this evidence, the Board finds that the 
veteran's pes planus was not aggravated by service.  38 
C.F.R. § 3.306(b) (aggravation may not be conceded where the 
disability underwent no increase in severity during service).  
Accordingly, for these reasons, the Board concludes that the 
preponderance of evidence is against the veteran's claim for 
service connection for pes planus.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for pes planus is not warranted.  Although the 
veteran contends that he currently has bilateral pes planus 
that was aggravated by military service performed more than 
60 years ago, the veteran is not a medical professional, and 
therefore his beliefs and statements about medical matters do 
not constitute competent evidence on matters of medical 
etiology or diagnosis and absent a professional medical 
opinion linking a current disorder to service, service 
connection cannot be granted.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for pes planus is reopened, 
and to this extent only, the appeal is granted.

Service connection for pes planus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


